Case 1:20-cv-01269-CMA-STV Document 40 Filed 02/17/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                       MAGISTRATE JUDGE SCOTT T. VARHOLAK

  Courtroom Deputy: Monique Ortiz           FTR - Reporter Deck - Courtroom A402
  Date: February 17, 2021                   Alfred A. Arraj United States Courthouse




  Civil Action No. 20-cv-01269-CMA-STV

  Parties:                                        Counsel:

  COLONY INSURANCE COMPANY                        Jennifer C. Kalvestran

         Plaintiff,

  v.

  BRISTLECONE MONTESSORI SCHOOL
  RUTHANN SHERRIER                                Pro Se
  JESSICA TERRIZZI CALDWELL                       Marni Kloster
  R.W.                                            Igor Raykin, Michael Nolt

         Defendants.


                                  COURTROOM MINUTES

  TELEPHONIC STATUS CONFERENCE
  Court in session: 11:04 a.m.
  Court calls case. Appearances of counsel.

  This matter is before the court regarding the status of the case. The court notes that
  there is still one named Defendant who has not been served. Ms. Kalvestran updates
  the court regarding service of Defendants Ruthann Sherrier and Bristlecone Montessori
  School. Parties are in the process of determining if Defendant Ruthann Sherrier is the
  proper person to serve for Bristlecone Montessori School.

  Ms. Sherrier states that she was only an employee of Bristlecone Montessori School.

  The court suggests continuing this matter for 45 days to allow additional time for
  Defendant Bristlecone Montessori School to be served. Parties have no objection.

  For the reasons stated on the record, it is:
Case 1:20-cv-01269-CMA-STV Document 40 Filed 02/17/21 USDC Colorado Page 2 of 2




  ORDERED:               A Telephone Status Conference is set for April 6, 2021 at 10:15
                         a.m. (mountain time) before Magistrate Judge Varholak. Parties
                         shall call (888-808-6929) and utilize Access Code: 2805116#, at the
                         scheduled date and time to participate in the hearing.




  HEARING CONCLUDED.

  Court in recess:         11:11 a.m.
  Total In-Court Time:     00:07

  To order transcripts of hearings, please contact Patterson Transcription Company at
  (303) 755-4536 OR AB Litigation Services at (303) 629-8534.




                                               2
